Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered on or about December 7, 1994, convicting defendant, after a jury trial, of one count of robbery in the first degree and two counts of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 25 years to life on the first-degree robbery count and 20 years to life on the second-degree robbery counts, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no non-frivolous points that could be raised on this appeal.
Pursuant to CPL 460.20, defendant has the right to apply for leave to appeal to the Court of Appeals by making application to the Chief Judge of that Court and by submitting such application to the Clerk of that Court or to a Justice of the Appellate Division of the Supreme Court of this Department on reasonable notice to the respondent within thirty (30) days after service of a copy of this order, with notice of entry.
Denial of the application for permission to appeal by the Judge or Justice first applied to is final and no new application may thereafter be made to any other Judge or Justice.
*663We have also considered the arguments raised by defendant in his pro se supplemental brief and find them to be without merit.
Reargument granted, and, upon reargument, the prior unpublished decision and order of this Court entered on May 26, 1998 is recalled and vacated, and a new decision and order substituted therefor. Concur — Milonas, J. P., Nardelli, Mazzarelli and Andrias, JJ.